FILED
                                                                        MARCH 11, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

RICHARD EGGLESTON and                          )
SHANNON EGGLESTON, husband                     )         No. 36580-8-III
and wife,                                      )
                                               )
                     Appellants,               )
                                               )
       v.                                      )         UNPUBLISHED OPINION
                                               )
ASOTIN COUNTY, a public agency; and            )
ASOTIN COUNTY PUBLIC WORKS                     )
DEPARTMENT, a public agency,                   )
                                               )
                     Respondents.              )

       SIDDOWAY, J. — At the conclusion of a five-day trial, a jury found Asotin County

liable to Richard and Shannon Eggleston for breach of contract, inverse condemnation,

and water trespass, and awarded them total damages of $1.65 million. The Egglestons’

expert had testified that they sustained total damages of $1 million, however, and $1

million is what their lawyer had asked the jury to award. Under Washington law

permitting a trial court to order remittitur, the trial court granted the County’s request for

a new trial on damages unless the Egglestons consented to a reduction of the damages

awarded to $1 million. Rather than consent to the reduction, they appeal.
No. 36580-8-III
Eggleston v. Asotin County


       The Egglestons argue the jury could reasonably have inferred total damages of

$1.65 million from exhibits in evidence and from testimony about a neighboring property

their expert provided in cross-examination. Following de novo review, we disagree. We

affirm the order granting a new trial on damages.

                    FACTS AND PROCEDURAL BACKGROUND

       Richard and Shannon Eggleston own an eight acre parcel of land in Asotin County

that is bordered on the east by the Snake River. It is bordered on the south by 10-Mile

Creek and on the west by Snake River Road.

       In 2009, Asotin County planned to replace the 10-Mile Bridge on Snake River

Road that is located off the southwest corner of the Eggleston property. The County

engaged the services of Washington State Department of Transportation agent Melinda

Raber to assist it in negotiating property acquisitions from owners along the project route.

Among land the County needed to acquire for the project was .38 acres in fee and a

temporary easement over another .37 acres of the Eggleston property. Ms. Raber

discussed terms on which the County could acquire the property with the Egglestons and

kept a diary of her communications with them and others. Plans were ultimately

prepared and agreed.

       Among ramifications for the Egglestons from the bridge project was its potential

interference with a business driveway they used for Aardvarks, a business they had

operated since 2002 on their large, sandy beachfront on the Snake River. Aardvarks

                                             2
No. 36580-8-III
Eggleston v. Asotin County


rented jet boats, watercraft, and offered guided trips up the Snake River. The Egglestons

brought in about $35,000 a year from Aardvarks’ operations. Aardvarks patrons reached

the Egglestons’ beach by using a driveway on the south edge of the property (the

“business driveway”). Although it was possible to access the beach using the residential

driveway, the Egglestons had children and wanted to keep business traffic away from the

residence.

       After extensive negotiations, the Egglestons agreed to sell the County the .38 acres

of land and temporary construction easement. The County agreed to pay a total of

$134,200: $62,732 for fee title to .38 acres and the easement, and $71,400 in foreseeable

damages to the Egglestons during the project construction. In addition to making that

payment, the County agreed to undertake or refrain from doing other things, principal

among them being to build rockeries on all new slopes on and adjacent to the Egglestons’

property, to preserve the business driveway, and to reroute the Egglestons’ water line and

preserve their access to it.

       The Egglestons were paid the $134,200 as promised, and the County began

construction in or about July 2010. About three months into the work, construction

unearthed artifacts and cultural resources, which resulted in construction being

temporarily shut down. By then, the superstructure of the bridge had been built and the

roadway on the southwest corner of the Eggleston property had been raised with fill,

leaving a five-foot drop from the roadway to the business driveway. It was not an

                                             3
No. 36580-8-III
Eggleston v. Asotin County


immediate problem, because it was fall, moving into winter. By February 2011,

however, Mr. Eggleston began pressing the County to use fill to raise the level of the

business driveway in preparation for Aardvarks’ Memorial Day opening. The County

refused, but offered to build a temporary gravel business driveway connected to the

Egglestons’ residential driveway. That was unacceptable, so the Egglestons sold their

boats and closed the business.

       The bridge project started up again in late 2012. Due to budgeting concerns, the

County could no longer build the rockeries it had promised. The County also failed to

properly install the water line in the manner promised, making it more exposed to

damage.

       In early April 2013, the County’s contractor was finally ready to reconstruct the

Egglestons’ business driveway. As designed by the County, the reconstructed driveway

had a more northerly access from Snake River Road and would encroach on pasture. The

Egglestons wanted it closer to the bridge, south of their pasture. Workers on site were

directed by the County to accommodate Mr. Eggleston’s wishes for the driveway’s

location, even though County engineers knew that guardrails to be installed would not

permit a straight, direct access to the driveway they were constructing. When the

guardrails were staked out the next day and Mr. Eggleston was told that his access would

be constructed to circle around them, he said he no longer wanted the driveway.



                                            4
No. 36580-8-III
Eggleston v. Asotin County


       The County’s changes to the road and the land thereafter caused storm water to

drain onto the Egglestons’ property. The storm water created flooding and washed gravel

and other debris onto the property.

       The Egglestons filed suit against the County in March 2013, and amended their

complaint prior to an October 2018 trial. The complaint alleged damages for breach of

contract, inverse condemnation, and water trespass.

       At a five-day jury trial of the Egglestons’ complaint, the only witness to testify to

the damages the Egglestons had sustained was their expert, Steve Knight. Mr. Knight is a

realtor who, as the Egglestons’ lawyer reminded jurors in closing argument, had “sold

over 100 million dollars of property.” Report of Proceedings (RP) at 706.

       The basis for each of the Egglestons’ claims was explained to jurors in one of the

trial court’s jury instructions. It described the “Inverse Condemnation/Takings” claim as

follows:

       Rich and Shannon Eggleston claim Asotin County wrongfully took away
       access to their business driveway, which reduced the value of their
       property. Additionally, Asotin County built the road adjacent to their land
       in such a way as to channel storm water down their driveway and onto their
       pasture land, resulting in the continuous erosion of the Eggleston’s
       residential driveway and the damaging of their hors[e] pastures.

Clerk’s Papers (CP) at 26 (Instruction 7). Mr. Knight provided the following testimony

about the damages related to the loss of the business driveway:




                                              5
No. 36580-8-III
Eggleston v. Asotin County


      Q.     Were you able to come up with a value range if the business drive
             were in place and they were able to have that beach business
             running?
      A.     Yes.
      Q.     And what is the value range for the property with the business drive?
      A.     750 to a million dollars.
      Q.     What is it worth without the business drive?
      A.     350.
      Q.     350. So it had 450 to 650 depreciation?
      A.     For sure.

RP at 472.

      The trial court’s instruction describing the basis for the Egglestons’ “Breach of

Contract” and “Water Trespass” claims told jurors:

             Breach of Contract Claim:
              Rich and Shannon Eggleston claim they entered into a contract with
      Asotin County. The Eggleston’s claim they and the County mutually
      assented to an agreement in which the Eggleston’s agreed to sell a portion
      of their land and a temporary construction easement in exchange for
      money, some specific landscaping work including terraced rockeries and
      concealing vegetation, the driveways, and a waterline to their house.
             The Egglestons’ did receive the money, but did not receive the
      terraced rockeries, the concealing vegetation, the separate business
      driveway, or the proper waterline installation.
             ....
             Water trespass:
            In the alternative to the water intrusion portion of the inverse
      condemnation claim on their driveway and their horse pasture, the
      Eggleston’s claim negligent or intentional channeling and discharging of
      storm water onto their property has damaged their property and the County
      should be held liable for those damages.


                                            6
No. 36580-8-III
Eggleston v. Asotin County


CP at 26 (Instruction 7).

       Asked about damages arising from the County’s agreement to construct the

rockeries, Mr. Knight testified:

       Q.       How much would a rockery add to, if you had the privacy from the
                rockery, you had the beauty from that, how much value would it
                add?

       A.       150 to $250,000 probably.

RP at 473-74.

       Asked about the waterline and storm water runoff, Mr. Knight testified:

       Q.       Now, as you were there, you also had a few—well, we’ve talked
                about some problems. We have talked about a waterline that is
                buried up in the right-of-way, and you don’t have access to the water
                line. Is that a problem?
       A.       Absolutely. If you go to sell a property that has what we call a latent
                defect, which is not a defect that’s readily apparent to a buyer but is
                known by an agent or an owner, it has to be disclosed; termites,
                maybe you know about some termites in your house, but somebody
                is going to have a rough time finding them, might be back in a
                corner.
                        Having a water line that’s buried nine feet under the ground
                that’s got rocks right on top of it is a latent defect that’s not if, it’s
                when that has a problem, and, you know, whoever owns the property
                owns that problem then and what do you do about it? So it needed
                to be disclosed if you ever sold the property.
       Q.       Does that reduce the fair market value?
       A.       Definitely. Doesn’t help. Definitely reduces your property value.
       Q.       What about, we talked about storm water intrusion. Is that
                considered a latent defect as well?
       A.       Absolutely. On every Washington State property disclosure they ask
                you if there are any site drainage problems or issues, and that has


                                                7
No. 36580-8-III
Eggleston v. Asotin County


                some site drainage problems and issues, and you would have to
                disclose that.
       Q.       With those two latent defects how much would that affect or would
                you anticipate that would affect the fair market value of the land?
       A.       I’m not sure that I looked at those things as a value before, but, you
                know, 50 to $100,000 at least.

RP at 474-75.

       In closing argument, the Egglestons’ lawyer talked to the jurors about how his

clients tried to get the County’s attention and interest without success. He made the

following request for damages:

              So I come to you. Please, be interested. Award Rich and Shannon
       every penny. $650,000 was taken from the value of their land, another
       $250,000 by the breach of contract. Another $100,000 for putting a water
       line—you heard it today, under the road, two feet just to get to a man hole.
                Be interested. Thank you.

RP at 709.

       Instead of awarding the Egglestons the $1 million in damages testified to by Mr.

Knight and requested by their lawyer, the jury awarded them $1.65 million. In a special

verdict form, they broke it down as $800,000 for breach of contract, $600,000 for inverse

condemnation, and $250,000 for water trespass.

       The County moved for a new trial on the basis that the damages were unsupported

by the evidence. The trial court concluded that a new trial on the issue of liability was

not needed, as it was clear the County had liability. As to damages, however, the trial

court agreed that there had been no testimony to a loss of $1.65 million and the jury must


                                               8
No. 36580-8-III
Eggleston v. Asotin County


have based their damage awards “at least in part on a desire to punish the County for its

bad treatment of one of its own citizens.” CP at 76.

       Relying on RCW 4.76.030, the trial court granted the new trial request unless the

Egglestons consented to a reduction of the damages to $1 million. Rather than consent to

the reduction, the Egglestons appeal.

                                        ANALYSIS

       Washington courts apply a strong presumption that a jury’s damages

determination is valid. Univ. of Wash. v. Gov’t Emps. Ins. Co., 200 Wn. App. 455, 480,

404 P.3d 559 (2017). “Determination of the amount of damages is within the province of

the jury, and courts are reluctant to interfere with a jury’s damage award when fairly

made.” Palmer v. Jensen, 132 Wn.2d 193, 197, 937 P.2d 597 (1997). Courts may not

increase or decrease a jury’s damages award merely because the court would have

awarded a different amount. Green v. McAllister, 103 Wn. App. 452, 462, 14 P.3d 795

(2000).

       Nevertheless, if the trial court finds, despite this strong presumption, that the

jury’s damages determination is: (1) outside the range of substantial evidence, (2)

obviously motivated by passion or prejudice, or (3) shocking to the court’s conscience,

the trial court has both inherent and statutory authority to order a new trial or “may enter

an order providing for a new trial unless the party adversely affected shall consent to a




                                              9
No. 36580-8-III
Eggleston v. Asotin County


reduction or increase of such verdict.” RCW 4.76.030; Hill v. GTE Directories Sales

Corp., 71 Wn. App. 132, 138, 856 P.2d 746 (1993).

       Where the trial court has increased or decreased an award under the statute, our

review is de novo. Hendrickson v. Konopaski, 14 Wn. App. 390, 394-95, 541 P.2d 1001

(1975); see also Herriman v. May, 142 Wn. App. 226, 234, 174 P.3d 156 (2007).

       We have engaged in de novo review of whether the jury’s damages determination

is outside the range of substantial evidence. “‘A challenge to the sufficiency of the

evidence admits the truth of [the opposing party’s] evidence and any inference drawn

therefrom and requires that the evidence be viewed in a light most favorable to [the

opposing party].’” Cantu v. Dep’t of Labor & Indus., 168 Wn. App. 14, 21-22, 277 P.3d

685 (2012) (alterations in original) (quoting Bott v. Rockwell Int’l, 80 Wn. App. 326, 332,

908 P.2d 909 (1996)).

       Focusing on the trial court’s statement in its letter ruling that “[t]here was no

testimony about a loss of $1.65 million,” CP at 76 (emphasis added), the Egglestons

argue that while Mr. Knight testified to only $1 million in damages, the higher damage

figure was a reasonable inference from the County’s negotiated payment in 2009 and

from testimony about the sale of a neighboring property elicited by the defense from Mr.

Knight.




                                             10
No. 36580-8-III
Eggleston v. Asotin County


       The County’s 2009 payment

       The Egglestons first argue that the jury heard and saw evidence that the County

agreed to pay $134,132 to the Egglestons in 2009 for .38 acres in land, from which the

jury could conclude that a full acre was worth $348,242, and eight acres of the property

could be worth as much as $2,785,937.

       This argument fails for many reasons. First, the total value of the Egglestons’

property is not a measure of their damages. It would be if this had been a condemnation

action in which the County was buying their entire eight acres with all improvements.

But in that case, the County would end up owning the Egglestons’ real estate. It would

pay $2.7 million, but it would have acquired a $2.7 million piece of property. Here,

following the lawsuit, the Egglestons still owned their eight acres (less the .38 acre for

which they were paid) and improvements. If it is a $2.7 million property, it is their $2.7

million property. Its value is not a measure of their damage claims.

       Second, as county engineer Joel Ristau testified and exhibits confirm, only

$62,800 was paid for property: for both the .38 acre in fee and the temporary easement.

The remainder was characterized as “costs to cure.” RP at 648-49; Ex. 1; Ex. 204 at 2.

Stated differently, these were foreseeable damages the Egglestons would incur during the

bridge and related road construction. And no one testified that $62,800 was the fair

market value of the .38 acre in fee. To say that it was ascribes no value to the easement.

More importantly, the county might have paid more than fair market value, recognizing

                                             11
No. 36580-8-III
Eggleston v. Asotin County


the cost and delay it would incur if required to condemn property essential to the bridge

project. See State v. Costich, 152 Wn.2d 463, 471, 98 P.3d 795 (2004) (nothing in

Washington’s eminent domain statute prohibits the State from offering an amount in

excess of its lowest appraisal, in the interest of a pretrial settlement, which avoids

litigation and its resulting cost and delay).

       Finally, the inference as to value suggested by the Egglestons is wildly

inconsistent with the only competent testimony on value the jury heard: Mr. Knight’s

testimony that the property was worth $750,000 to $1 million with the business driveway,

and $350,000 without it.

       For all of these reasons, the amount paid by Asotin County in 2009 does not

support the jury’s $1.65 million verdict.

       Knight cross-examination

       The Egglestons also rely on Mr. Knight’s testimony to the value of a neighboring

property that came up during cross-examination by the County’s lawyer. It arose after

Mr. Knight expressed his opinion to a $750,000 to $1 million value for the Eggleston

property with the business driveway, and $350,000 without it, suggesting a loss of value

between $400,000 and $650,000. The County’s lawyer questioned whether the

Egglestons’ property was really worth as little as $350,000 without the business

driveway:



                                                12
No. 36580-8-III
Eggleston v. Asotin County


      Q.     Well, if you’re diminishing the value from 350 how much does good
             land along that river go for an acre?
      A.     That property is very valuable. Right next to it sold for 100,000 an
             acre.
      Q.     Okay. Is, does the one next to it have a beach?
      A.     No.
      Q.     Okay. But you said that beach adds a lot of value to the property?
      A.     It does.
      Q.     100,000 an acre, eight acres, 800,000, plus you have to add, because
             the beach would add, even without a rockery retaining wall, without
             a business drive, it is still worth $800,000 or more, isn’t that right,
             according to your math?
      A.     No.
      Q.     What am I missing?
      A.     It’s the access that we’re missing.
      Q.     Okay. But if I was to go buy that property because I wanted to put a
             business in, wouldn’t I be able to sell that for 800,000 to a million
             dollars if I owned that because it has that exclusive beach and that
             exclusive eight acres of beautiful pasture land? According to your
             numbers it’s almost worthless at this point.
      A.     It’s not worthless. It’s worth about $350,000.

RP at 477.

      The Egglestons’ lawyer perceived this exchange as possibly helpful. He now

suggests that the following point he made during his rebuttal closing argument might

support the $1.65 million award of damages:

             You heard [the County’s lawyer] and I disagree from time to time
      during this case, but I’ve got to tell you, I’ll start off with I’m in agreement
      on something with him, absolutely in agreement with him.



                                             13
No. 36580-8-III
Eggleston v. Asotin County


             I promise he believes this land at $100 an acre is worth $800,000
       minimum today. If we change the $800,000, we saw the calculations that
       Mr. Knight did; two to three times the value once you add the business. So
       the damages can go up to 2.4 million dollars.

RP at 730.

       We assume that when the County’s lawyer cross-examined Mr. Knight, his point

was that if the Egglestons’ property would be worth $750,000 to $1 million if the desired

business driveway had been built, and was still worth $800,000 based on the sale of a

neighboring property, then the diminution in value caused by not building the road was

much less than $400,000 to $650,000.

       That inference is subject to its own attack, but the Egglestons’ lawyer’s closing

argument is unsupported by the evidence or common sense, in addition to being

irrelevant.

       It is irrelevant because, as earlier explained, the Egglestons’ damages are not

measured by the value of property they still own.

       It is unsupported by evidence because Mr. Knight never testified that his damages

measure was based on reasoning that the Aardvarks business would increase the value of

the property on which it operated two- to three-fold, whatever the property was worth

without the business.

       It is unsupported by common sense, because it defies common sense that a

business that requires riverfront, equipment, and labor and produces $35,000 per year



                                            14
No. 36580-8-III
Eggleston v. Asotin County


would produce dramatically different financial benefits depending on the value of the

upland property. Common sense dictates that the same business would not be worth (or,

to quote the Egglestons’ rebuttal argument, damages would not “go up to”) $300,000 if

the upland property is worth $100,000, $1.5 million if the upland property is worth

$500,000, and $6 million if the upland property is worth $2 million. RP at 730.

      The trial court’s order of a new trial on damages is affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                _____________________________
                                                Siddoway, J.

WE CONCUR:



_____________________________
Pennell, C.J.



_____________________________
Lawrence-Berrey, J.




                                           15